Upon remittitur from the Court of Appeals, order, Family Court, New York County (Kaplan, J.), entered on June 24, 1980, unanimously reversed, on the law and the facts without costs, and matter remanded for the entry of judgment terminating parental rights. The Court of Appeals (54 NY2d 824) reversed this court’s order (77 AD2d 433), which relied upon the decision in Matter of Hime Y. (73 AD2d 154), for the same reason that it reversed Hime (i.e., “that the inferences on which that determination rested did not meet the ‘clear and convincing’ standard by which it must be established that a parent suffering mental illness will be unable to care for a child ‘presently and for the foreseeable future’ before termination of a parental relationship may be *557justified” [54 NY2d 824, 825]), and remitted this case for us to consider whether the evidence of record was sufficient to sustain the contention that Suzanne is a “permanently neglected child”, similar to its remittitur in Hime (52 NY2d 242). The record in this case does not differ materially from that in Hime. Upon the remittitur in that case, we found permanent neglect, concluding that respondent mother did not take any affirmative measures to plan, that the caseworker made diligent efforts to encourage and strengthen the parental relationship and that respondent was physically and financially able to plan for Hime’s future (81 AD2d 313). The Court of Appeals affirmed (54 NY2d 282). We find that respondent was physically and financially able to plan for Suzanne’s future but took no affirmative measures to plan, and that the petitioner made sufficient efforts under the circumstances to encourage and strengthen the parental relationship. Based upon the entire record, there is sufficient evidence to sustain the contention that Suzanne is a permanently neglected child (Social Services Law, § 384-b, subd 4, par [d]; subd 7, par [a]). Concur — Murphy, P. J., Ross, Markewich, Lupiano and Carro, JJ.